DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .


Status of Claims
This action is in reply to Applicant’s remarks/amendments filed on January 18, 2022.
Claim(s) 1, 9, 19, 20, 25, and 26 have been amended and are hereby entered.
Claim(s) 1-34 are currently pending and have been examined. 
This action is made Non-Final.
The examiner would like to note that this application is now being handled by examiner John Preston.

 
Response to Arguments
Applicant argued the Bannister and Libman references fail to teach or suggest the elements of the independent claims.  Applicant also argued the Bannister and Libman references fail to teach or suggest the elements of the dependent claims.  Applicant also argued the obviousness rejection fails to comply with MPEP 2142 and provide a clear articulation of the reasons why the claimed invention would have been obvious.  Applicant’s arguments with respect to Examiner’s 103 rejection have been fully considered and are persuasive.  The rejection of claims 1-34 under 35 USC 103 has been withdrawn. 
Applicant argued that Examiner’s 101 rejection was improper because Examiner has not explained why the specific elements of the claims are “mental processes”. Applicant’s argument are considered persuasive. Examiner has determined the claims are directed to the abstract grouping of Certain Methods of Organizing Human Activity, as reasoned in the following 35 USC 101, see below.
Applicant argued that Examiner’s 101 rejection was improper because the claimed invention does not recite a judicial exception under Step 2A, Prong 1.  Examiner disagrees.  As explained above the claimed invention recites an abstract idea because it is an example of a certain methods of organizing human activity.  Specifically, it is a fundamental economic principle or practice (e.g. risk mitigation).  Therefore, Examiner finds Applicant’s argument nonpersuasive.    
Applicant argued that Examiner’s 101 rejection was improper because the claims recite an improvement in the functioning of a computer, or an improvement to other technology or technical field.  Examiner disagrees.  The credit risk models referenced by Applicant are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Such limitations are not indicative of integration into a practical application or an inventive concept.  Therefore, Examiner finds Applicant’s argument nonpersuasive.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-34 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1-34 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent system claim 1 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 9.  Claim 1 recites the following limitations:
A system configured to assess the credit quality of an entity based at least in part on analyzing unstructured text from documents related to the entity and utilizing a document model and a company model, the system comprising: one or more physical computer processors configured by computer readable instructions to: electronically obtain a set of documents related to an entity from one or more document sources over a network, the set of documents comprising at least a first document containing unstructured text and a second document containing unstructured text; analyze the unstructured text from at least the first and second documents of the set of documents to determine relationships between words and phrases that are indicative of one or more future financial events; access a stored document model; generate, utilizing the document model, document scores and document-representation vectors for at least the first and second documents of the set of documents based on the analyzed text, the document scores including a first document score for the first document of the set of documents and a second document score for the second document of the set of documents, and the document-representation vectors including a first document-representation vector for the first document of the set of documents and a second document-representation vector for the second document of the set of documents, wherein the first and second document scores each indicate a likelihood of an occurrence of one or more future financial events for the entity based on the first and second document, respectively; aggregate the first and second document scores and the first and second document- representation vectors; create, using the aggregated first and second document scores and first and second document-representation vectors, a document-model-statePage 2 of 19Serial No: 16/381,137 Filing Date: April 11, 2019vector representing relationships identified within individual documents of the set of documents and across the set of documents; output from the document model the document-model-state vector; access a stored company model; and produce, utilizing the company model, a sequence of default probability scores representing overall likelihoods of the occurrence of one or more future financial events based on the document-model-state vector.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The limitations to electronically obtain a set of documents related to an entity from one or more document sources, the set of documents comprising at least a first document containing unstructured text and a second document containing unstructured text; analyze the unstructured text from at least the first and second documents of the set of documents to determine relationships between words and phrases that are indicative of one or more future financial events; access a stored document model; generate document scores and document-representation vectors for at least the first and second documents of the set of documents based on the analyzed text, the document scores including a first document score for the first document of the set of documents and a second document score for the second document of the set of documents, and the document-representation vectors including a first document-representation vector for the first document of the set of documents and a second document-representation vector for the second document of the set of documents, wherein the first and second document scores each indicate a likelihood of an occurrence of one or more future financial events for the entity based on the first and second document, respectively; aggregate the first and second document scores and the first and second document-representation vectors; create, using the aggregated first and second document scores and first and second document-representation vectors, a document-model-statePage 2 of 19Serial No: 16/381,137 Filing Date: April 11, 2019vector representing relationships identified within individual documents of the set of documents and across the set of documents; and produce a sequence of default probability scores representing overall likelihoods of the occurrence of one or more future financial events based on the document-model-state vector recite fundamental economic principles or practices.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic principle or practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The one or more physical computer processors configured by computer readable instructions; stored document model; and stored company model in Claim 1 are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claim(s) 9 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of the one or more physical computer processors configured by computer readable instructions; a stored document model; and a stored company model.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim(s) 1 and 9 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis when considered separately and as an ordered combination.  Thus, claim(s) 1 and 9 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-8 and 10-34 further define the abstract idea that is present in their respective independent claim(s) 1 and 9 and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claim(s) 1-34 are not patent-eligible.


Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Garland (20130185101) discloses a system and method for the authorization and payment of an online commercial transaction between a purchaser and a merchant.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN O PRESTON/Examiner, Art Unit 3698
April 20, 2022

/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691